Citation Nr: 1437501	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-18 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of Veteran's death. 

2.  Entitlement to Dependence and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to February 1973; he died in August 2008.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issues of service connection for the cause of Veteran's death and entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disabilities (or based on unemployability) for a period of at least five years immediately after his discharge from active service; or for 10 or more years prior to his death; or was a prisoner of war.  Nor would he have been in receipt of such compensation but for clear and unmistakable error in a prior decision, which has not been established.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

No further action is necessary to comply with VA's statutory duties to notify and assist the appellant in connection with the issue of entitlement to DIC under to the provisions of 38 U.S.C.A. § 1318 because the law, and not the evidence, is dispositive.  

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.  The total rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2007); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  

The appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  He was not in receipt of a total rating for at least 10 years immediately preceding his death.  In a December 2002 rating decision, the RO awarded the Veteran a total disability based on individual unemployability (TDIU), effective from December 20, 2000.  In a rating decision dated July 2008, TDIU was discontinued on August 1, 2008, a few days prior to his death, and his combined disability rating at that time was 80 percent.   There is no evidence or contention that the Veteran was a prisoner of war.

There is no evidence or argument that the Veteran was entitled to receive compensation for service-connected disabilities rated totally disabling but was not receiving such due to one of the reasons listed in 38 C.F.R. § 3.22(b).  The Veteran was granted TDIU in a December 2002 rating decision and it was discontinued in a July 2008 rating decision.  The Veteran died in August 2008, no appeal was filed, and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Neither the Veteran, during his lifetime, nor the appellant has successfully or specifically pled clear and unmistakable error in any of the rating actions that would have entitled the Veteran to a total rating at any time prior to December 2000.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

There is no basis for entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Denial of appellant's claim as a matter of law is warranted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death was initially addressed in the January 2013 supplemental statement of the case.  Because the initial adjudication of this claim cannot take place in a supplemental statement of the case, a remand is required for the RO to issue a rating decision addressing the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  See Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007) (emphasizing that a supplemental statement of the case is appropriate for readjudicatory purposes but "section 19.31(a) confirms that the SSOC may not announce decisions on issues not previously addressed in a preceding SSOC."); 38 C.F.R. § 19.31(a) (In no case will a supplemental statement of the case be used to announce decisions on issues not previously addressed in the statement of the case . . .).  Further, in the absence of an initial adjudication by the RO and a notice of disagreement by the appellant on such an adjudication, the Board lacks jurisdiction to consider the appellant's allegations in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 331 (2006).

In a February 2010 VA opinion, a nurse practitioner opined that the Veteran's alcohol abuse was not related to the service-connected disabilities, but rather was a separate and distinct condition.  The opinion and supporting rationale are inadequate to decide the claim.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  Further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Issue a rating decision considering entitlement to
DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  The appellant must be notified of this decision and of her appellate rights.  

2.  Obtain a medical opinion from a VA psychiatrist or psychologist as to the likelihood that the Veteran's immediate cause of death, or any underlying cause of death, is related to his military service or secondary to any service-connected condition.  

The entire claim file must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected status-post fracture of the right clavicle and acromioclavicular joint with four surgical resections, cervical strain, right elbow epicondylitis, scar over the right shoulder, scar over the back of the right shoulder, or depressive disorder contributed to his cirrhosis and alcohol dependence.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


